Exhibit Financial Statements For the period ended March 31, 2009 Balance Sheets Unaudited AS AT MARCH 31 AS AT DECEMBER 31 (amounts in thousands of Canadian dollars) 2009 2008* (as restated) ASSETS Current Cash and cash equivalents $ 218,298 $ 217,145 Accounts and other receivables 21,531 22,807 Commodity contracts (note 4(i)) 60,492 78,003 Future income taxes 2,122 2,709 Prepaid capital (note 5) 28,144 - 330,587 320,664 Property, plant and equipment 3,399,677 4,052,525 Future income taxes 61,184 67,534 Other long-term assets (note 4(ii)) 68,239 31,679 $ 3,859,687 $ 4,472,402 LIABILITIES Current Accounts payable and accrued liabilities $ 164,029 $ 199,907 Short-term debt (note 6) - 145,500 164,029 345,407 Long-term debt (note 6) 2,294,275 2,618,000 Obligation under capital lease (note 11b) 20,875 30,195 Other long-term liabilities (note 7) 5,844 7,937 2,485,023 3,001,539 SHAREHOLDERS’ EQUITY (note 8) Capital stock 1,847,461 1,847,461 Contributed surplus 32,329 31,080 Deficit (505,126 ) (407,678 ) 1,374,664 1,470,863 $ 3,859,687 $ 4,472,402 See accompanying notes to the financial statements *Derived from the audited December 31, 2008 financial statements and restated as discussed in notes 3g(i) and 12 OPTI CANADAINC.- 2 - 2 Statements of Loss, Comprehensive Loss and Retained Earnings (Deficit) Three month periods ending March 31 Unaudited 2009 2008 (as restated) (amounts in thousands of Canadian dollars, except per share amounts) Revenue Petroleum sales $ 27,498 $ - Power sales 1,640 - Interest income 467 2,062 Royalties (134 ) - 29,471 2,062 Expenses Operating 28,372 - Diluent & feedstock purchases 29,129 - Transportation 3,348 - Interest 19,082 - General and administrative 5,779 4,142 Loss on disposal of assets 864 - Foreign exchange translation loss 74,992 56,218 Net realized gain on hedging instruments (24,071 ) (7,933 ) Net unrealized gain on hedging instruments (21,771 ) (44,298 ) Depletion, depreciation and accretion 4,276 901 120,000 9,030 Loss before taxes (90,529 ) (6,968 ) Income taxes Future tax expense (recovery) 6,918 (1,374 ) Net loss and comprehensive loss (97,447 ) (5,594 ) Retained earnings (deficit) - beginning of period (322,419 ) (49,223 ) Accounting policy change (note 3g(i)) (85,260 ) 143,734 Retained earnings (deficit) - beginning of period as restated (407,679 ) 94,511 Retained earnings (deficit) - end of period $ (505,126 ) $ 88,917 Loss per share, basic and diluted $ (0.50 ) $ (0.01 ) See accompanying notes to the financial statements OPTI CANADA INC. - 3 - 2 Statement of Cash Flows Three month periods ending March 31 Unaudited (amounts in thousands of Canadian dollars) 2009 2008 (as restated) Cash provided by (used in) Operating activities Net loss $ (97,447 ) $ (5,594 ) Items not affecting cash Depletion, depreciation and accretion expense 4,276 901 Stock-based compensation expense 482 494 Unrealized gain on hedging instruments (21,771 ) (44,298 ) Loss on disposal of asset 864 - Expense on commodity asset 2,722 - Foreign exchange translation loss 76,142 56,218 Future tax expense (recovery) 6,918 (1,374 ) (27,814 ) 6,347 Payment of commodity contract (2,788 ) (3 ) Net change in non-cash working capital (22,500 ) (1,485 ) (53,102 ) 4,860 Financing activities Increase (repayments) of debt (545,000 ) 80,000 Proceeds from share issuances - 212 Decrease in principal portion of capital lease obligation (127 ) (17 ) Net change in non-cash working capital (13,867 ) (760 ) (558,994 ) 79,435 Investing activities Property, plant and equipment additions (85,783 ) (299,205 ) Sale of assets 723,754 - Increase in prepaid capital account (28,144 ) - Increase in interest reserve account - (755 ) Net change in non-cash working capital 1,765 46,293 611,592 (253,667 ) Foreign exchange gain on cash and cashequivalents held in foreign currency 1,657 855 Increase (decrease) in cash 1,153 (168,518 ) Cash and cash equivalents - beginning of period 217,145 310,504 Cash and cash equivalents - end of period $ 218,298 $ 141,986 See accompanying notes to the financial statements OPTI CANADA INC. - 4 - 2 1. SUMMARY OF OPERATIONS OPTI Canada Inc. (OPTI) is a public Canadian company with its shares listed for trading on the Toronto Stock Exchange (Symbol: OPC).OPTI’s primary activity is the Long Lake Project (the Project), in which OPTI has a 35 percent working interest as at March 31, 2009. 2. ACCOUNTING POLICIES The interim financial statements of OPTI Canada Inc. are presented in accordance with Canadian generally accepted accounting principles (GAAP).These interim financial statements have been prepared using the same accounting policies and methods of computation as the financial statements for the year ended December 31, 2008, except as noted below.OPTI commenced operations of its petroleum and natural gas assets and is no longer in the development stage.The previous period’s results are reported using principles applicable to development stage companies.These interim financial statements do not contain all the disclosures required for annual financial statements.Accordingly, they should be read in conjunction with the annual financial statements and the notes thereto for the year ended December 31, 2008. 3. NEW ACCOUNTING POLICIES a) Property, plant and equipment (i) Petroleum and natural gas properties OPTI follows the full cost method of accounting for petroleum and natural gas properties, whereby all costs of exploring for and developing petroleum and natural gas reserves are capitalized.Costs include land acquisition costs, geological and geophysical costs, carrying charges on non-productive properties, costs of drilling both productive and non-productive wells,related overhead and pre-operating costs. Under the full cost method of accounting, we deplete oil and gas capitalized costs using the unit-of-production method. Depletion is calculated using remaining proved developed reserves before royalties. OPTI evaluates the carrying value of assets whenever events or conditions occur that indicate that the carrying value of assets on our balance sheet may not be recoverable from future cash flows. Impairment is recognized if the carrying amount of the property, plant and equipment (PP&E) exceeds the sum of the undiscounted cash flows expected to result from proved reserves (ceiling test). Cash flows are calculated based on an estimate of future prices.In circumstances of impairment, the impairment would be calculated as the amount by which carrying amounts of the PP&E exceed the net present value of future cash flows from proved plus risked probable reserves. The risk-free interest rate is used to arrive at the net present value of the future cash flows. Any excess carrying value above the net present value of OPTI’s future cash flows would be recorded as a permanent impairment.The costs of unproved properties are excluded from the ceiling test calculation and subject to a separate impairment test. In circumstances of impairment, the impairment would be calculated as the amount by which carrying amounts of unproved properties exceed the net present value of future cash flows. The impaired amount would be moved to the full cost amount subject to depletion. Effective January 1, 2009 operating costs net of revenue will be expensed with retroactive adjustment of prior costs. (See note 3g(i)) Proceeds from the sale of oil and gas properties reduce PP&E, with no gain or loss recognized, unless such a sale would significantly alter the rate of depletion and depreciation. NOTES TO FINANCIAL STATEMENTSOPTI CANADA INC. - 5 - 2009 INTERIM REPORT TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED 3. NEW ACCOUNTING POLICIES (CONTINUED) (ii) Major facilities Major facilities including the Upgrader and related equipment, and operating costs net of revenues in relation to major facilities that are not considered to be ready for their intended use, are capitalized.Judgement is required to determine whether operations are in the development stage.The factors considered include whether commercially viable production levels have been achieved, whether the plant is producing a saleable product, and whether the plant is operating at pre-determined operating levels in relation to commercial operations or other factors as circumstances warrant.Once the major facilities are no longer considered development stage, revenue is recognized and operating costs are recorded in earnings during the year. An impairment loss is recognized on major facilities when the carrying amount is not recoverable and exceeds its fair value. The carrying amount is not recoverable if the carrying amount exceeded the sum of the undiscounted cash flows from expected use and eventual disposition. If the carrying amount is not recoverable, an impairment loss is measured as the amount by which the assets exceed the discounted future cash flows from the major facilities assets. OPTI’s major facilities are depreciated using the unit of production method based on the facilities’ productive capacity over 40 years. (iii) Maintenance and turnarounds Expenditures associated with maintenance activities or major turnarounds that improve the productive capacity or extend the life of an asset are capitalized. These costs are included in property and equipment when incurred and charged to depletion and depreciation over the estimated useful life. Maintenance and repairs, other than major turnaround costs, are expensed as incurred. (iv) Capitalized interest OPTI capitalizes interest costs associated with major development projects until the facilities are ready for their intended use. These costs are subsequently amortized to income with the related assets. (v) Foreign currency translation Monetary assets and liabilities are translated at exchange rates in effect on the balance sheet date.Other assets and related depreciation, depletion and amortization, other liabilities and expenses are translated at rates in effect at the date of the transaction.OPTI includes foreign exchange gains or losses in earnings. These gains and losses are related to the revaluations of its U.S. dollar (US$) denominated cash and cash equivalents, derivatives, long-term debt used for major development projects, and gains and losses resulting from operating activities. b) Accounts receivable Accounts receivable are recorded based on our revenue recognition policy, see notes 3d&e. If applicable, an allowance for doubtful accounts will be recorded to provide for specific doubtful receivables. c) Leases Leases that transfer substantially all the benefits, risks and rewards of ownership to OPTI are recorded as capital leases and classified as PP&E with a corresponding increase to obligations under capital leases.All other leases are classified as operating leases under which leasing costs are expensed in the period incurred. NOTES
